Citation Nr: 0106623	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  94-42 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts

THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service in the Coast Guard 
from August 1943 to September 1944.

This case came before the Board of Veterans' Appeals (Board) 
from a May 1992 RO rating decision which, in pertinent part, 
determined that new and material evidence had not been 
presented sufficient to reopen a previously denied claim for 
service connection for migraine headaches.  A personal 
hearing was held at the RO in March 1993.  In September 1997, 
the Board remanded the claim for additional development.  In 
September 2000, the RO confirmed its determination that new 
and material evidence had not been presented sufficient to 
reopen a previously denied claim for service connection for 
migraine headaches.


FINDINGS OF FACT

In March 1984, the veteran's claim for service connection for 
migraine headaches was denied in an unappealed RO decision.  
Evidence received since the March 1984 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for migraine 
headaches; and the March 1984 RO decision is final. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Coast Guard 
from August 1943 to September 1944.

Service medical records, dated between August 1943 and 
September 1944, do not reflect any complaints, treatment, or 
diagnoses relating to headaches.

In August 1945, the veteran filed a claim for service 
connection for migraine headaches.  She asserted that she had 
received treatment for headaches at a Coast Guard training 
station in Palm Beach, Florida, sometime between September 
and December 1943, and at a sick bay unit at "Spar" 
barracks in Boston, Massachussets, at various times between 
January and September 1944.  

In a September 1945 letter, a representative of the Office of 
the Chief Medical Officer, Coast Guard Headquarters, attached 
a duplicate copy of a service medical record dated in 
September 1944 (included in those referenced above), and 
indicated that there were no other clinical records on file 
pertaining to the veteran.  

By a September 1945 rating decision, the RO denied service 
connection for migraine.  The veteran did not appeal.

In a typewritten letter associated with the claims file in 
October 1945, apparently from the veteran's representative, 
it was asserted that the veteran's treatment at the Coast 
Guard training station involved medication and physiotherapy.  
It was further asserted that the veteran's treatment at the 
Spar barracks had consisted entirely of obtaining medication.  
It was also asserted that the veteran was examined for 
migraine symptoms by a Dr. Powell at Brighton Marine Hospital 
during this period and that she was told nothing could be 
done to effect a cure for her migraine.  

In an April 1946 letter, a representative of the Office of 
the Chief Medical Officer, Coast Guard Headquarters, 
confirmed that there were no clinical records on file 
pertaining to the veteran. 

In September 1983, the veteran filed a claim for service 
connection for migraine headaches.  She indicated that she 
had been treated for this condition in a hospital in Palm 
Beach in 1943, and in an outpatient setting in Boston in 
1944.  The veteran also indicated that she had been treated 
by private physicians in 1975 and 1983.

In a letter associated with the claims file in November 1983, 
a private physician indicated, in pertinent part, that the 
veteran had been treated for headaches of unknown etiology in 
December 1969.   

In December 1983, records from a private hospital in 
Worcester, Massachussets were associated with the claims 
file.  These records reflect hospitalization of the veteran 
in July 1970 for acute low back strain.  These record also 
reflect hospitalization of the veteran in December 1974 for 
alveolar fracture, cerebral concussion, and multiple facial 
lacerations and abrasions following an automobile accident. 

The veteran underwent a general VA examination in January 
1984.  She complained of, in part, continuous migraines.  The 
veteran was examined by a VA neurologist in February 1984, 
and she reported having had severe headaches.  She claimed 
that these headaches began in her 20's, while she was in the 
service.  She said that initially the headaches were quite 
violent and would last four to five days, although more 
recently they had not been so severe and were shorter in 
duration.  Neurologic examination showed no significant 
abnormalities and the veteran was diagnosed as having 
vascular type headaches and tension type headaches.  

By a March 1984 rating decision, the RO reopened the 
veteran's claim but continued to deny service connection for 
headaches.  The veteran did not appeal.  Evidence submitted 
since this rating decision is summarized below.

In January 1992, the veteran filed a statement, seeking to 
reopen her claim of service connection for headaches. 

In February 1992, medical records from Fallon Clinic in 
Worcester, Massachusetts, were associated with the claims 
file.  These records reflect outpatient treatment for various 
conditions between 1987 and 1992, but do not reflect any 
complaints of or treatment for headaches.

The veteran underwent a VA examination in April 1992.  She 
again reported having had severe headaches since 1942 while 
in the military.  Following the examination, the veteran was 
diagnosed as having migraine.  

By a May 1992 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for migraine.   

In her May 1992 notice of disagreement, the veteran asked the 
RO to search again for medical records of treatment for 
migraines in 1943 at the Biltmore Hotel Barracks in West Palm 
Beach, Florida, and in 1944 at the Coast Guard Barracks in 
Brookline, Massachusetts.  

In her October 1992 substantive appeal, the veteran asserted 
that she was hospitalized twice while on active duty for 
headaches, and wrote that she continued to be treated for 
headaches by private physicians after discharge.  

The veteran and her husband testified before an RO hearing 
officer in March 1993.  The veteran denied having had any 
headache problem prior to active duty and testified that she 
was hospitalized twice while on active duty for headaches: 
once in Florida and another time in Brookline, Massachusetts.  
She said that her headaches had continued in the ensuing 
years after discharge, although with decreased severity.  She 
said she had been taking medication for these headaches, 
prescribed by a private physician.  

In September 1993, private medical records were associated 
with the claims file.  These records reflect hospitalization 
of the veteran in August 1993 for chest pain.  It was noted, 
in the course of this hospitalization, that the veteran 
reported a history of migraine since age 20.  

In October 1993, additional medical records from the Fallon 
Clinic were associated with the claims file.  These records 
reflect outpatient treatment for various conditions between 
1984 and 1993.  These records also reflect that in November 
1984, the veteran sought treatment for frequent periorbital 
headaches, for which she took medication.  An undated record 
again reflects an outpatient visit for headaches.  The 
examiner during this visit also noted that the veteran had 
reportedly been getting headaches for over 40 years, once or 
twice every month. 

In a May 1996 statement, the veteran again asserted that she 
had been treated at the Brookline Barracks at a facility for 
Spars.  The sick bay was apparently on the lower floor of the 
barracks.  At that time, she was reportedly assigned work 
duties at Brighton Marine Hospital, in an outpatient office.  
The veteran also reported that she had previously been 
treated at the Biltmore Hotel at West Palm Beach, when she 
was in boot camp for the Coast Guard.   

In a letter associated with the claims file in June 1996 (and 
dated the same month), a private physician noted that the 
veteran was taking medication as needed for headaches.  

In a June 1996 statement, the veteran provided the name of 
one physician who treated her in 1945 for migraine headaches 
(noting also that his records were unavailable).  She also 
provided the names for four other physicians who had treated 
her for headaches from the 1950s or 1960s through the 
present.  

In an October 1996 statement, the veteran noted that she 
received treatment in the service under her maiden name, and 
asked that attempts to locate service medical records be made 
using that name.  

In September 1997, the Board remanded the case to the RO for 
attempts to request service medical records under the 
veteran's maiden name.  The RO was also to contact the 
veteran to obtain necessary releases and addresses, and then 
attempt to obtain records from Dr. Powell and Brighton Marine 
Hospital.

In September 1999, the RO wrote the veteran and asked for 
information and assistance in obtaining records from Dr. 
Powell and the Brighton Marine Hospital.  A similar letter 
was sent to the veteran by her representative in April 2000.  
The veteran did not respond to either letter.

The RO made additional attempts to obtain any more records 
from the service department, and in September 2000 the RO 
received written confirmation that there were no additional 
Coast Guard medical records available pertaining to the 
veteran.   

II.  Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The file shows that the veteran's claim for service 
connection for migraine headaches was previously denied by an 
RO decision in March 1984.  That decision was not appealed 
and thus became final.  Despite this final RO decision, the 
claim may be reopened if new and material evidence has been 
received since then; and if the claim is thus reopened it 
will be reviewed on a de novo basis, considering all the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

It appear that the duty to assist provisions of the recently 
enacted Veterans Claims Assistant Act of 2000 do not apply to 
the reopening of claims.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
including new provision to be codified at 38 U.S.C. 
§ 5103A(f).  In any event, in the instant case the RO and 
Board did assist the veteran in her attempt to obtain 
evidence to reopen her claim for service connection.  
Following the Board's remand, further attempts were made to 
obtain additional service medical records, but none could be 
found.  The veteran did not repond to RO letters requesting 
information necessary to obtain other treatment records.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190 (1991).

When the RO denied service connection for migraine in March 
1984, it considered service medical records from the 
veteran's period of active service (August 1943 to September 
1944) reflecting no complaints, treatment, or diagnoses 
relating to headaches.  The RO also considered a November 
1983 letter from a private physician noting that the veteran 
had been treated for headache of unknown etiology in 1969.  
The RO also considered private medical records reflecting 
hospitalization in July 1970 for acute low back strain and in 
December 1974 for alveolar fracture, cerebral concussion, and 
multiple lacerations following an automobile accident.  The 
RO also considered VA examination reports dated in January 
and February 1984, in which the veteran had reported having 
had headaches since active duty, and in which she was 
diagnosed as having vascular type headaches and tension type 
headaches. 

Evidence received since the 1984 RO decision includes private 
medical records reflecting outpatient treatment of the 
veteran for various conditions, including headaches, in 1984 
and 1993.  A 1984 record reflects outpatient treatment for 
headaches, while an undated record reflects outpatient 
treatment during which the veteran reported having had 
headaches for over 40 years.  During a 1993 hospitalization 
for chest pain, the veteran reported a history of migraine 
since age 20.  Additional medical evidence submitted since 
the 1984 final RO decision also includes a 1992 VA 
examination report noting the veteran was diagnosed as having 
migraine.  These additional medical records, showing a 
diagnosis of headaches many years after service, and with 
some histories from the veteran in which she dated her 
headaches to service, present information which is redundant 
or cumulative when compared to evidence which was of record 
at the time of the 1984 RO decision.  Such is not new 
evidence.  Anglin v. West, 203 F.3d 1343 (Fed.Cir. 2000); 
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  Moreover, 
the additional evidence is not material evidence since it 
does not tend to link the migraine headache condition, first 
shown many years after service, with the veteran's active 
duty; this additional evidence, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  38 C.F.R. § 3.156.

The evidence associated with the claims file since the final 
1984 rating decision also include the veteran's written 
statements and her testimony before an RO hearing officer in 
1993.  In her statements and testimony, the veteran has 
essentially asserted that her current migraine headaches 
began during her period of active duty in the service, and 
that she had obtained treatment for these symptoms while in 
service.  The veteran's assertions are not new as they are 
essentially duplicative of her statements which were of 
record at the time of the prior final denial of the claim for 
service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).   

The Board concludes that new and material evidence has not 
been submitted since the March 1984 RO decision.  Thus, the 
claim for service connection for migraine headaches has not 
been reopened, and the March 1984 RO decision remains final. 


ORDER

The application to reopen a claim for service connection for 
migraine headaches is denied.



		
	L. W. TOBIN
Member, Board of Veterans' Appeals

 

